Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,367,795 (Matsuda et al.) (hereinafter “Matsuda”).
Regarding claim 1, Figs. 1 and 11-12 show a device for separating printing paper sheets, comprising: 
a base part (13 in Fig. 1) defining a printing paper accommodating cavity; 
a deforming mechanism (including 1 and 32) configured for arching a middle part (middle part below 2 in Fig. 12) of the printing paper sheets (21) and enabling two edges (left and right edges in Fig. 12) to get close to a bottom of the printing paper accommodating cavity; and 
an obstruction element (including 2 and 3), wherein the obstruction element (including 2 and 3) is arranged with a middle access portion (opening between 1 and 2 in Fig. 9) in cooperation with the deforming mechanism (including 1 and 32), and on two sides of the middle access portion (opening between 1 and 2) is arranged with at least one blocking portion (81 and 81) through which only one of the printing paper sheets can pass at a time.
Regarding claim 2, Figs. 1 and 11-12 show that the deforming mechanism (including 1 and 32) comprises 
a supporting portion (including 1) protruding upwardly from the bottom of the printing paper accommodating cavity, such that the middle part (middle part below 2 in Fig. 12) of the printing paper sheets (21) can be arched; and 
a pressing portion (32 and 32) configured to press down two edges of the printing paper sheets (21), such that the two edges (left and right edges) of the printing paper (21) sheets can get close to the printing paper accommodating cavity.
Regarding claim 3, Figs. 1 and 11-12 show that the bottom of the printing paper accommodating cavity is arranged at a middle portion of a front end with a pick-up roller (1), and 
the pick-up roller (1) protrudes upwardly from the bottom of the printing paper accommodating cavity and the supporting portion (including 1) is arranged on the pick-up roller (1).
Regarding claim 4, Figs. 1, 11 and 12 show that the pick-up roller (1) adapted to be driven by a driving device to feed the printing paper sheets frontward.
Regarding claim 5, Figs. 1, 11 and 12 show that a pressing element (4) is further provided, and the pressing portion (32 and 32) is arranged at two sides of the pressing element (4) to enable the sides of the printing paper sheets to get close to the bottom of the printing paper accommodating cavity.
Regarding claim 6, Figs. 1, 11 and 12 show that the deforming mechanism (including 1 and 32) comprises two position limiting walls (vertical walls on element 35) and a pressing element (32) in cooperation with the two position limiting walls (vertical walls on element 35) configured to press the printing paper sheets (21) towards the bottom of the printing paper accommodating cavity; and the two walls (vertical walls on element 35) are arranged in parallel and spaced at a distance less than a width of one paper sheet (21).
Regarding claim 7, Figs. 1, 11 and 12 show that a leading angle in an arch like shape is formed on the middle access portion (opening between 1 and 2 in Fig. 9) at a side of the obstruction element (including 2 and 3) adjacent to the printing paper accommodating cavity.
Regarding claim 8, Figs. 1, 11 and 12 show that a leading angle in an arch like shape is formed on the middle access portion (opening between 1 and 2 in Fig. 9) at a side of the obstruction element (including 2 and 3) adjacent to the printing paper accommodating cavity.
Regarding claim 9, Figs. 1, 11 and 12 show that a leading angle in an arch like shape is formed on the middle access portion (opening between 1 and 2 in Fig. 9) at a side of the obstruction element (including 2 and 3) adjacent to the printing paper accommodating cavity.
Regarding claim 10, Figs. 1, 11 and 12 show that a leading angle in an arch like shape is formed on the middle access portion (opening between 1 and 2 in Fig. 9) at a side of the obstruction element (including 2 and 3) adjacent to the printing paper accommodating cavity.
Regarding claim 11, Figs. 1, 11 and 12 show that a leading angle in an arch like shape is formed on the middle access portion (opening between 1 and 2 in Fig. 9) at a side of the obstruction element (including 2 and 3) adjacent to the printing paper accommodating cavity.
Regarding claim 12, Figs. 1, 11 and 12 show that a leading angle in an arch like shape is formed on the middle access portion (opening between 1 and 2 in Fig. 9) at a side of the obstruction element (including 2 and 3) adjacent to the printing paper accommodating cavity.
Regarding claim 13, Figs. 1, 11 and 12 show that, both sides of the obstruction element (including 2 and 3) are arranged with an avoidance portion, and between the middle access portion (opening between 1 and 2 n Fig. 9) and each one of the avoidance portion are provided with the blocking portions (81 and 81).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Matsuda as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0309293 (Hung et al.) (hereinafter “Hung”).  With regard to claim 14, Matsuda teaches most of the limitations of this claim including a housing (Fig. 1), but does not explicitly teach a printer, as claimed.  Rather, Matsuda teaches a separating arrangement in a scanner.
Hung shows that it is an art known equivalent to utilize a similar type of separating arrangement to that of Matsuda in a printer, a copier or a scanner.  See, e.g., numbered paragraph [0002].  It would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the separating arrangement of Matsuda in a printer, because Hung teaches that it is an art known equivalent to utilize a similar type of separating arrangement in a printer or a scanner.  All of the limitations of claim 14 are rendered obvious in view of the cited combination of references.
Regarding claim 15, Figs. 1, 11 and 12 show a pressing element (31) configured to press down the printing paper sheets (21), such that the printing paper sheets (21) can get close to the printing paper accommodating cavity; and 
an elastic element (16) configured to press the printing paper sheets (21) towards the printing paper accommodating cavity, the elastic element (16) is arranged between the pressing element (31) and the housing (Fig. 1).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653